DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 24, 31-39, and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US Pat. App. Pub. No. 2015/0340168).
With respect to claim 1, Kwon discloses a capacitor, comprising a first ionic liquid (see paragraph [0110]); wherein the first ionic liquid comprises an anion that is a surface-active agent (see paragraph [0110], noting that bmim is ionic, and that methyl sulfate is a surface-active agent; see also, paragraph [0070], which lists an extensive number of anions which may be practiced in the invention disclosed in Kwon); provided that (i) the first ionic liquid is not [bmim][AOT] (see paragraph [0110], noting that AOT is not a part of the first ionic liquid), or (ii) the capacitor further comprises a second ionic liquid (not required as optionally included).
With respect to claim 2, Kwon discloses that the first ionic liquid comprises an anion selected from the group consisting of AOT, C3-C24 alkylsulfate anions, C3-C24 alkylsulfonate anions, C3-C24 
With respect to claim 3, Kwon discloses that the first ionic liquid comprises a C3-C24 alkylsulfate anion or a C3-C24 alkylsulfonate anion.  See paragraph [0070], noting that the embodiment of the present invention indicates that octylsulfate is an appropriate anion for practicing Kwon.
With respect to claim 4, Kwon discloses that the first ionic liquid comprises octylsulfate, decylsulfate, dodecylsulfate, or dodecylsulfonate.  See paragraph [0070], noting that the embodiment of the present invention indicates that octylsulfate is an appropriate anion for practicing Kwon.
With respect to claim 5, Kwon discloses that the first ionic liquid further comprises a cation selected from the group consisting of bmim cation, pyridinium cations, pyrrolidinium cations, pyrazolium cations, phosphonium cations, ammonium cations, and sulfonium cations.  See paragraphs [0069] and [0070].
With respect to claim 6, Kwon discloses that the first ionic liquid comprises bmim.  See paragraphs [0070], and more particularly, paragraph [0110].
With respect to claim 7, Kwon discloses that the first ionic liquid is [bmim][octylsulfate], [bmim][decylsulfate], or [bmim][dodecylsulfate].  See paragraph [0070], citing [bmim][octylsulfate].
With respect to claim 8, Kwon discloses that the first ionic liquid further comprises a cation selected from the group consisting of polyimidazolium cations, poly(alkylammonium) cations, and poly(allyldimethylmmonium) cations.  See paragraphs [0069] and [0070].
With respect to claim 24, Kwon discloses a method of using a capacitor of claim 1, comprising applying a potential to the capacitor.  See paragraph [0116].
With respect to claim 31, Kwon discloses a capacitor, comprising a first ionic liquid (see paragraph [0110]); wherein the first ionic liquid comprises a cation that is a surface-active agent (see 
With respect to claim 32, Kwon discloses that the first ionic liquid further comprises a cation selected from the group consisting of bmim cation, pyridinium cations, pyrrolidinium cations, pyrazolium cations, phosphonium cations, ammonium cations, and sulfonium cations.  See paragraphs [0069] and [0070].
With respect to claim 33, Kwon discloses that the first ionic liquid comprises bmim.  See paragraphs [0070], and more particularly, paragraph [0110].
With respect to claim 34, Kwon discloses that the first ionic liquid further comprises a cation selected from the group consisting of bmim cation, pyridinium cations, pyrrolidinium cations, pyrazolium cations, phosphonium cations, ammonium cations, and sulfonium cations.  See paragraphs [0069] and [0070].
With respect to claim 35, Kwon discloses that the first ionic liquid comprises an anion selected from the group consisting of AOT, boron tetrafluoride, phosphorus tetrafluoride, phosphorus hexafluoride, alkylsulfonate, fluoroalkylsulfonate, arylsulfonate, bis(alkylsulfonyl)amide, bis(fluoroalkylsulfonyl)amide, bis(arylsulfonyl)amide, (fluoroalkylsulfonyl)(fluoroalkylcarbonyl)amide, halide, nitrate, nitrite, sulfate, hydrogensulfate, alkyl sulfate, aryl sulfate, carbonate, bicarbonate, carboxylate, phosphate, hydrogen phosphate, dihydrogen phosphate, hypochlorite, and an anionic site of a cation-exchange resin.  See paragraph [0070].
With respect to claim 36, Kwon discloses that the first ionic liquid comprises an anion selected from the group consisting of boron tetrafluoride, phosphorus hexafluoride, methanesulfonate, 
With respect to claim 37, Kwon discloses that the first ionic liquid comprises an anion selected from the group consisting of methanesulfonate, trifluoromethanesulfonate, benzenesulfonate, p-toluenesulfonate, bis(methanesulfonyl)amide, bis(trifluoromethanesulfonyl)amide, bis(benzenesulfonyl)amide, and bis(p-toluenesulfonyl)amide.  See paragraph [0070].
With respect to claim 38, Kwon discloses that the first ionic liquid comprises an anion selected from the group consisting of bis(methanesulfonyl)amide, bis(trifluoromethanesulfonyl)amide, bis(benzenesulfonyl)amide, and bis(p-toluenesulfonyl)amide.  See paragraph [0070].
With respect to claim 39, Kwon discloses that the first ionic liquid comprises an anion selected from the group consisting of bis(trifluoromethanesulfonyl)amide and (trifluoromethanesulfonyl)(trifluoroacetyl)amide.  See paragraph [0070].
With respect to claim 59, Kwon discloses a method of using a capacitor of claim 1, comprising applying a potential to the capacitor.  See paragraph [0116].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 and 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US Pat. App. Pub. No. 2015/0340168) in view of Brambilla (US Pat. App. Pub No. 2018/0204689).
With respect to claim 9, Kwon fails to teach that the capacitor further comprises a second ionic liquid.  
However, Brambilla teaches that the capacitor further comprises a second ionic liquid.  See paragraph [0158].  Such an arrangement results in improved temperature range performance for the capacitor and increased temperature durability.  See paragraph [0177].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Kwon, as taught by Brambilla, in order to improve temperature characteristics of the capacitor.
With respect to claim 10, the combined teachings of Kwon and Brambilla teach that the second ionic liquid comprises AOT or a tetrafluoroborate anion.  See Brambilla, paragraph [0160].
With respect to claim 11, the combined teachings of Kwon and Brambilla teach that the second ionic liquid comprises a sodium cation or a bmim cation.  See Brambilla, paragraph [0158].
With respect to claim 41, Kwon fails to teach that the capacitor further comprises a second ionic liquid.  
However, Brambilla teaches that the capacitor further comprises a second ionic liquid.  See paragraph [0158].  Such an arrangement results in improved temperature range performance for the capacitor and increased temperature durability.  See paragraph [0177].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Kwon, as taught by Brambilla, in order to improve temperature characteristics of the capacitor.
With respect to claim 42, the combined teachings of Kwon and Brambilla teach that the second ionic liquid comprises an anion selected from the group consisting of AOT, C3-C24 alkylsulfate anions, C3-C24 alkylsulfonate anions, C3-C24 alkylcarboxylate anions, C3-C24 alkylphosphate anions, or C3-C24 alkylphosphonate anions.  See Brambilla, paragraphs [0158] and [0159], and Kwon, paragraph [0070].
With respect to claim 43, the combined teachings of Kwon and Brambilla teach that the second ionic liquid comprises a C3-C24 alkylsulfate anion or a C3-C24 alkylsulfonate anion.  See Brambilla, paragraphs [0158] and [0159], and Kwon, paragraph [0070].
With respect to claim 44, the combined teachings of Kwon and Brambilla teach that the second ionic liquid comprises octylsulfate, decylsulfate, dodecylsulfate, or dodecylsulfonate.  See Kwon, paragraph [0070].
With respect to claim 45, the combined teachings of Kwon and Brambilla teach that the second ionic liquid comprises AOT or a tetrafluoroborate anion.  See Brambilla, paragraph [0160].
With respect to claim 46, the combined teachings of Kwon and Brambilla teach that the second ionic liquid comprises a sodium cation or a bmim cation.  See Brambilla, paragraph [0158].
Allowable Subject Matter
Claims 12, 40, and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 12, 40, and 47, the prior art fails to teach, or fairly suggest, the features of the ionic liquids recited therein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848